Citation Nr: 1040795	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans' Law Judge.  A transcript 
of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that PTSD was incurred as a result of an in-
service (non-combat related) stressful event.  Specifically, the 
Veteran has reported that he befriended another airman with the 
name of "Thomas" while stationed in Yokota Air Force Base in 
Japan.  According to the Veteran, "Thomas" was not in his unit 
(3435th Air Police Squadron), but rather was part of the Field 
Maintenance Unit.  At some point, between April and July of 1956, 
the Veteran had to identify Thomas' decomposing body after he 
apparently overdosed on cleaning fluid.  The Veteran asserts that 
this event causes his emotional distress.

At his September 2010 hearing before the undersigned, the Veteran 
testified that he has been suffering from PTSD-related symptoms 
since his separation from service in 1957.  He is competent to 
report such observable symptomatology.  He also reported that he 
first sought private and VA treatment (in New Orleans) for 
nightmares, nervous problems, and depression in 1980.  VA 
treatment records from June 2000 confirm a long-standing 
diagnosis of depression.  Likewise, a March 2001 VA mental health 
treatment note indicates that the Veteran was depressed as a 
result of seeing his friend commit suicide while in-service; at 
that time, the Veteran reported that he sought mental health 
treatment from VA in 1998 for his depression/PTSD symptomatology.  
A May 2006 VA treatment note shows psychiatric symptoms, 
including PTSD as associated with flashbacks about his friends 
getting killed in Korea.  More recently, VA treatment records 
dated from 2008 to 2010, show continued treatment for PTSD, 
depressive disorder, and anxiety disorder.  Notably, a December 
2008 VA Initial PTSD Intake Report shows that the Veteran had 
some PTSD symptoms (i.e., re-experiencing, avoidance, and 
arousal), he did not meet the full criteria for PTSD.  The 
examiner noted that the PTSD symptoms were serious enough to 
warrant monitoring and he was provided with the diagnosis of 
anxiety disorder, NOS, to capture such symptoms.  See December 
2008 Initial PTSD Consult Note.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if preexisting 
active service, was aggravated therein. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection for PTSD requires a 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  In this case, service personnel records 
indicate that the Veteran served on active duty from April 1954 
to July 1957 as an "administrative helper" or Air Policeman; he 
did not engage in combat, and his alleged stressor is not related 
to combat.  In these circumstances, where the alleged stressor is 
not combat related, the Veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must be developed to 
attempt to obtain available evidence that may corroborate his 
testimony or statements. See Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See 
also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. Brown, 
6 Vet. App. 283, 289-90 (1994).

The Board notes that Veteran's personnel records have been 
identified as fire-related and, therefore, they are unavailable 
for review.  However, the RO should, again, request the Veteran's 
unit records from the U.S. Army and Joint Services Records 
Research Center (JSRRC)) in order to corroborate the Veteran's 
claimed stressor.  

In this regard, the Board acknowledges that a unit record search 
was previously conducted in September 2008, at which time the 
JSRRC was "unable to locate document submitted by the 3540th Air 
Police Squadron covering December 1955."  See Formal Finding of 
Inability to Corroborate Claimed Stressors Associated with the 
Claim for PTSD, September 24, 2008.  However, as confirmed by the 
Veteran's hearing testimony and all other stressor statements of 
record, the alleged stressor incident took place between April 
and July of 1956 (not December 1955), and the Veteran was 
assigned to the 3435th Squadron (not the 3540th Squadron).  
Moreover, the Veteran's friend, identified only as "Thomas," 
was assigned to a different unit than the Veteran, namely the 
Field Maintenance Unit.  It does not appear that any such 
searches were conducted as related to that specific unit.  Based 
on the foregoing, the RO should request records from the 
appropriate unit (s), as noted above, and during the relevant 
time period (i.e., April 1956 to July 1956).  

When there is an "event" in service, persistent symptoms or 
current evidence of a current disability, VA is required to 
obtain a medical examination and/or opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran is competent to testify as to the presence of 
observable symptomatology. See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  His testimony indicates a possible association 
between his current psychiatric symptoms and his period of active 
service when viewed in the context of his consistently reported 
in-service stressor, his current PTSD diagnosis, and his 
continuous treatment for psychiatric disorders since at least 
1998, if not before that time. See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Consequently, this claim must be remanded 
for additional development of the medical evidence.  

Upon remand, VA should also provide notice in accordance with the 
provisions stated in 38 C.F.R. § 3.304(f)(3).  The Veteran should 
be requested to identify treatment records from the date of 
discharge to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all pertinent VA treatment records 
as well as the names and addresses of all 
non-VA medical care providers who treated the 
Veteran for a psychiatric disability since 
1980.  After securing the necessary release, 
attempt to obtain these records.  If the 
records are unavailable, this should be 
documented in the claims file.  Do not 
associate duplicate records in the claims 
folder.

2. Request the JSRRC to provide any 
information that might corroborate the 
Veteran's alleged stressor while on duty at 
the Yokota Air Force Base in Japan, including 
the occasion in April/May/June/July 1956, 
where he had to identify the body of a fellow 
service-member, known only as "Thomas," 
(first or last name), who committed suicide 
and who was assigned to the Field Maintenance 
Unit.  Again, records should also be 
requested from the Veteran's unit, which was 
the 3435th Air Police Squadron (not the 
3540th Squadron).  If such records are not 
available or are incapable of verification 
this should be noted by the JSSRC and such 
notation included in the claims file.

3. Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of the Veteran's current psychiatric 
disabilities, including PTSD.  All indicated 
tests and studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the completed 
examination report.

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's psychiatric disabilities are 
etiologically related to his service.

The examiner must provide a rationale for 
each opinion.

If the examiner finds that the Veteran meets 
the criteria for a diagnosis of PTSD, the 
examiner should specify the stressors 
supporting the diagnosis.

The examiner is advised that the Veteran is 
competent to report his symptoms and such 
reports must be considered in formulating any 
opinions.

4. After completion of the above and any 
additional development deemed necessary, the 
Agency of Original Jurisdiction should 
readjudicate the claim in light of the entire 
record with consideration all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



